Citation Nr: 0932192	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-38 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1956 to May 1960.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from July 2005 and September 2006 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's 
currently diagnosed bilateral hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by the competent medical evidence of record to be 
causally related to the Veteran's active service.

2.  Tinnitus was initially clinically demonstrated years 
after service, and has not been shown by the competent 
medical evidence of record to be etiologically related to the 
Veteran's active service.

3.  Throughout the rating period on appeal, the Veteran's 
PTSD is manifested by complaints of intrusive memories, 
depressed and anxious mood, occasional panic attacks, sleep 
impairment, irritability, exaggerated startle response with 
clinical evidence of circumstantial and/or tangential speech, 
impaired memory, depression, productive of no more than 
occupational and social impairment with reduced reliability 
and productivity


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.  The criteria for entitlement to an initial evaluation of 
50 percent, but no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Additionally, because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

Regarding the increased rating claim, the Board notes that 
the Veteran is appealing the initial rating assignment as to 
his mental disorder.  In this regard, because the September 
2006 rating decision granted the Veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the September 2006 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 
23,353 - 23,356 (Apr. 30, 2008) (as it amends 38 C.F.R. 
§ 3.159 to add paragraph (b)(3), effective May 30, 2008).  
Rather, the Veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the mental disorder at 
issue (38 C.F.R. § 4.130, Diagnostic Code 9411), and included 
a description of the rating formula for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation assigned by 
the RO.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Regarding the Veteran's service connection claims for hearing 
loss and tinnitus, VA issued a VCAA notice letter to the 
Veteran dated in May 2005.  The letter informed the Veteran 
of what evidence was required to substantiate his claims for 
service connection and of his and VA's respective duties for 
obtaining evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of the above VCAA notice letter.  

Moreover, while notice was not provided in the above notice 
letter, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of service connection, this omission is not prejudicial 
to the Veteran.  Indeed, because the Veteran's claims of 
service connection are denied in the instant decision, VA's 
failure to provide notice as to the assignment of a 
disability rating and/or effective date has no adverse impact 
on the Veteran.  The Board finds that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his service connection claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records and 
reports of post-service private and VA treatment and 
examination.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The record 
also contains lay statements and article/textual evidence in 
support of the Veteran's claims.  The Board has carefully 
reviewed these statements and concludes that there has been 
no identification of further available evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

The Board observes that the Veteran's representative 
basically argued in a June 2009 brief that the July 2006 VA 
examination report of record is too old and the appeal should 
be remanded for a more current examination regarding the 
Veteran's service-connected PTSD.  The Board observes that 
the "mere passage of time" does not render an old 
examination inadequate.  Palczewski v. Nicholson, 21 Vet. 
App. 174, 182 (2007).  In Palczewski, the Court noted that 
the veteran did not submit additional objective evidence 
showing a change in his condition nor did he allege at a 
hearing that the condition had worsened.  Further, the Court 
noted a factor to consider was whether the submission or 
identification of additional lay or medical evidence raised 
the question or whether the medical evidence of record was 
sufficient to render a decision on the claim.  Palczewski, 21 
Vet. App. at 183.  In this case, the Board finds there is 
sufficient medical evidence of record to decide this claim.  
The record reflects that the Veteran was consistently treated 
by VA psychiatrists and psychologists 2006 through 2008 and 
the reports of this treatment have been associated with the 
claims file.  In light of these VA treatment reports, the 
Board finds that a remand for a new VA examination is not 
necessary.  See 38 U.S.C.A. § 5103A(d)(2)(C); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran).  

The Board finds the July 2006 VA PTSD examination, in 
general, was adequate.  It is noted that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  This VA examination 
report reflects that the Veteran's claims file, DD Form 214, 
and medical records were reviewed by the examiner.  
Additionally, this VA examination report reflects that 
subjective complaints were recorded, a mental status 
examination was performed, and a GAF score was assigned.  
Further, the Board notes that the Veteran had two VA 
examinations regarding his service connection claims on 
appeal.  A review of these two VA audio examination reports, 
dated in August 2006 and October 2007, reflect that the 
Veteran's claims file was reviewed, subjective complaints 
were noted, a history regarding military, occupational, 
and/or recreational noise exposure was obtained, objective 
tests were performed, and responsive medical opinions were 
provided.  Accordingly, the Board finds that VA's duty to 
assist with respect to providing adequate VA examinations 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

I.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
tinnitus, as organic diseases of the nervous system, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A.  
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

The Veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus.  The Veteran contends 
that these impairments occurred when he was exposed to loud 
noises in service.  See, e.g., Notice of Disagreement, 
received in September 2005.  The Veteran indicates that he 
was near the galley of the USS Buck when there was an 
explosion in September 1956.  

Regarding evidence of a current disability, a VA audiometric 
examination, conducted in October 2007 reported pure tone 
thresholds, in decibels, as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
Right
25
20
35
65
75
Left
25
20
50
70
75

The October 2007 VA examiner noted that the puretone 
audiometric test results revealed a normal to severe degree 
sloping sensorineural hearing loss in each ear.  The 
diagnosis was bilateral sensorineural hearing loss.  Based on 
the standard set forth in 38 C.F.R. § 3.385, the record 
establishes current bilateral hearing loss disability for VA 
purposes.  The report of the October 2007 VA audio 
examination and the report of an August 2006 VA audio 
examination each indicate the presence of bilateral constant 
tinnitus.  The Board finds this to be competent evidence of a 
current disability.  Therefore, the Board finds that the 
first element of a service connection claim, that of a 
current tinnitus disability, has also been met.  

The Board concedes that the Veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service, based on the totality of the evidence of record, 
to include his military occupational specialty (MOS) as cook, 
service personnel records, and the lay statements submitted 
in support of his claim.  38 U.S.C.A. § 1154(a) (West 2002).  
However, the Veteran's service treatment records are entirely 
negative for any complaint, treatment, or diagnosis of 
hearing loss.  Similarly, the Veteran's service treatment 
records are also negative for any complaint, treatment, or 
diagnosis of tinnitus.   The report of the Veteran's medical 
examination for enlistment into service, dated in April 1956, 
reflects that the Veteran had hearing of 15/15, bilaterally, 
per whispered voice testing.  As such, the presumption of 
soundness attaches as to hearing loss.  Additionally, 
tinnitus was not complained of or demonstrated on the 
enlistment examination in April 1956.  As such, the 
presumption of soundness also attaches as to tinnitus.

The Veteran's medical separation examination, dated in May 
1960, reflects that the Veteran's hearing was 15/15, 
bilateral, per whispered voice testing.  Further, the Veteran 
did not report any complaints referable to his ears in the 
manner now alleged (i.e., hearing loss or ringing of the 
ears) during his military separation examination.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident(s) in question.  See, e.g., Struck v. Brown, 
9 Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his hearing or tinnitus at 
his discharge from service, then he would have at least 
mentioned this during his military examination.  See 38 
C.F.R. § 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . .  .").

After service, the record does not reflect that the Veteran 
complained of tinnitus until his application for VA benefits 
was received in April 2005.  The Board notes that the Veteran 
reported at the August 2006 VA examination that he started 
experiencing constant tinnitus from the mid-1960s and he 
recalled occasional tinnitus after 5-inch gun exercises which 
would resolve over time during his military service.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, at the earliest, many years have 
elapsed since the Veteran was discharged from active service 
before the first pertinent medical complaint.

There also is no objective evidence of hearing loss during 
the years immediately following the Veteran's discharge from 
active military service.  In fact, the evidence of record 
does not contain any demonstration of bilateral hearing loss, 
subsequent to service, until a private report from Associated 
Audiologists, dated in April 1991, reflects a diagnostic code 
indicating sensorineural hearing loss.  A letter from Miracle 
Ear, dated in April 1993, discusses the warranty on the 
Veteran's hearing system.  The Board furthers observes that 
the record contains a private audiogram, dated in October 
2003.  However, the pure tone thresholds from this 
examination were displayed in a graphic format and were not 
interpreted.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(noting that the Board may not interpret graphical 
representations of audiometric data).  See Savage, 10 Vet. 
App. at 495-98 (requiring, in most instances, medical 
evidence of chronicity and continuity of symptomatology).  

The Board finds that the Veteran's service connection claims 
fail because the probative, competent medical evidence of 
record does not establish that the Veteran's current 
bilateral hearing loss disability for VA purposes or his 
tinnitus are etiologically related to noise exposure in 
service.  In this regard, a VA examiner in August 2006 opined 
that it is more likely than not that the Veteran's claims for 
"hearing loss and tinnitus were not initiated by military 
related noise[,] but rather negatively affected by over 30 
years of driving a truck."  The VA examiner noted that other 
noise exposures were present after the Veteran's military 
service that were more likely than not the major factor of 
his present auditory status.  The August 2006 VA examination 
report indicates that the examiner reviewed the claims file 
and noted the Veteran's pertinent history of noise exposure.  
Additionally, another VA examiner (an audiologist) in October 
2007, opined that the Veteran's current bilateral hearing 
loss and tinnitus were "less likely as not (less than 50/50 
probability) caused by or a result of military related 
acoustic trauma."  The October 2007 VA examiner noted that 
the Veteran's MOS of cook is not typically associated with 
noise trauma.  The VA audiologist also stated that hearing 
loss and tinnitus were not identified as potential health 
problems for the Veteran at military separation.  The October 
2007 VA examiner considered documents relating to an 
explosion that occurred aboard the USS Buck in September 
1956.  This VA examiner then noted occasional noise is much 
less likely to cause hearing loss relative to constant noise 
(i.e., combat noise or from a noisy MOS) and that the Veteran 
has the potential for post-military occupational and 
recreational noise exposure.  In this regard, the October 
2007 VA examiner noted that the Veteran drove a truck for 30 
years and enjoyed hunting.  It was noted that the Veteran 
reported always using hearing protection for the latter.  In 
conclusion, the VA examiner stated that he was not 50 percent 
or more certain given all evidence provided.  

The Board finds the above VA opinions to be probative 
competent evidence against the Veteran's service connection 
claims for bilateral hearing loss and tinnitus.  In this 
regard, the Board notes that these VA examiners reviewed the 
Veteran's claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (finding that a physician's access to the 
claims file is an important factor in assessing the probative 
value of a medical opinion).  The Board also notes that 
supporting rationales, as described above, were provided.  
See id. (stating that a factor for assessing the probative 
value of a medical opinion includes the thoroughness and 
detail of the physician's opinion); see also Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of 
the probative value of a medical opinion comes from its 
reasoning, and threshold considerations include whether the 
person opining is suitably qualified and sufficiently 
informed).  The VA examiners also considered pertinent facts 
such as the Veteran's pertinent history of military, 
occupational, and recreational noise exposure.

The Board acknowledges the Veteran's contentions, to include 
as noted in a letter dated in January 2007, that he was not 
exposed to tractor noise growing up on a farm and that that 
truck he drove was designed to produce less noise.  However, 
the fact remains that there is no competent medical evidence 
of record, VA or private, that indicates the Veteran's 
bilateral hearing loss and/or tinnitus are related to his 
military acoustic trauma.

Further, little probative weight can be assigned to the lay 
statements of record regarding continuity of symptomatology, 
as the Board deems such statements to be less than credible.  
In this regard, while the Board acknowledges that the absence 
of any corroborating medical evidence supporting the lay 
assertions, in and of itself, does not render the lay 
statements incredible, such absence is for consideration in 
determining credibility.  See, e.g., Buchanan, 451 F.3d at 
1336 (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  

Although the Veteran asserts that his current bilateral 
hearing loss and tinnitus are related to service, his 
statements are not supported by objective clinical evidence 
of record.  See Notice of Disagreement, received in September 
2005; VA Form 9, received in October 2006.  Further, the 
Veteran has not been shown to possess the requisite 
education, skills, or training to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, 2 Vet. App. at 494-95.  Thus, any 
statements concerning the etiology of his bilateral hearing 
loss or tinnitus are not competent and lack probative value.  

In order to establish service connection on a presumptive 
basis, the Veteran's bilateral sensorineural hearing loss or 
tinnitus must have become manifest to a degree of 10 percent 
or more within one year from the date of termination of his 
service.  In this case, the first clinical documentation of 
an impaired hearing disability for VA purposes or tinnitus 
was many years after service.  As such, the Board finds that 
presumptive service connection is not warranted under the 
provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 
C.F.R. §§ 3.307 and 3.309 (2008).

In conclusion, although the Board concludes that the evidence 
is sufficient to establish that the Veteran sustained 
acoustic trauma in service, there is no competent, credible 
evidence of record relating the Veteran's current bilateral 
hearing loss and tinnitus to such incident(s) in service.  
Accordingly, as the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claims 
for bilateral hearing loss and tinnitus, the benefit of the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

II.  Increased rating- PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with a veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this one for PTSD, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and a veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  VA's Schedule for rating mental 
disorders reads, in pertinent part, as described immediately 
below.

Under Diagnostic Code 9411, a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

The next-higher 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)) (DSM-IV).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See also QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV 46-47 (1994).

The Board notes that the Veteran's medical records reflect 
nonservice-connected depression.  See, e.g., VA psychiatric 
treatment report, dated in October 2007 (revealing an 
impression of depression and noting that it was 
"[questionably] secondary to PTSD.").  In assessing the 
severity of the service-connected PTSD disability at issue, 
the Board is precluded from differentiating between 
symptomatology attributed to different disabilities in the 
absence of medical evidence that does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In the event that any 
nonservice-connected symptoms have not been clinically 
dissociated from manifestations of his service-connected 
PTSD, the Board will, for the limited purpose of this 
decision, attribute all psychiatric signs and symptoms to his 
service-connected PTSD.  See 38 C.F.R. § 3.102 (2008) 
(requiring that reasonable doubt on any issue be resolved in 
a veteran's favor).

The September 2006 rating decision on appeal granted service 
connection for PTSD and assigned a 30 percent initial rating, 
effective January 26, 2006 (date of receipt of claim).

The level of occupational and social impairment due to a 
psychiatric disorder is the primary consideration in 
determining the severity of a psychiatric disorder for VA 
purposes and not all the symptoms listed in the rating 
criteria must be present in order for a rating to be 
warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002) (finding that symptoms contained in rating schedule 
criteria are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.").  

The Board has reviewed the competent evidence of record and 
finds support for the next-higher 50 percent initial 
evaluation throughout the rating period on appeal.  

First, the Veteran's GAF scores must be assessed.  As noted 
above, the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  A GAF score is highly probative, as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  A GAF score may be indicative 
of serious occupational impairment.  See Richard (Mary) v. 
Brown, 9 Vet. App. 266, 267 (1996) (recognizing that a GAF 
score of 50 indicated serious occupational impairment, and is 
a significant factor in determining a veteran's capacity for 
self-support).  

Here, the Veteran's GAF scores range from 45-55.  See Report 
of VA PTSD examination, dated in July 2006; and VA outpatient 
treatment reports, dated in July 2006, February 2008, and 
June 2008.  This range of GAF scores, according to the DSM-
IV, indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning to more serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  

Occupationally, the record reflects that the Veteran retired 
in 2001 at the age of 62 after working 31 years for a private 
transport company driving a tractor trailer truck.  See 
Report of July 2006 VA examination.  Regarding social and 
familial relationships, the record shows that the Veteran was 
married to his first wife in 1958 and then divorced 12-14 
years later.  It was noted that he has 3 sons from this 
marriage and described his relationship with them as 
estranged.  The Veteran noted a good relationship with his 
current wife of 32 years.  He also noted good relationships 
with his stepsons and daughter.  The Veteran reported that he 
has 3 good friends, but he does not see them often because 
they live in other cities.  Additionally, the Veteran added 
that he does not get along with his neighbors, will sometimes 
go to a rented trailer to be alone, isolates himself every 
night in his den with the shades pulled, and goes turkey 
hunting with a friend on occasion.  Id.  Further, the July 
2006 VA examination report noted that although the Veteran's 
speech was normal and clear, it was significantly 
circumstantial and tangential.  The Board notes a VA 
psychiatry treatment report, dated in September 2008, 
reflects that the Veteran cannot stand being around others 
and included an impression of PTSD, severe.  A VA psychology 
treatment report, dated in September 2008, reflects that the 
Veteran has memory (forgetting to complete tasks) and impulse 
control problems as well trouble getting along with his 
neighbors.  It was further noted that the Veteran has had 
fleeting suicidal thoughts without a plan/no intent.  See VA 
treatment report, dated in March 2008 (noting that the 
Veteran has had passive thoughts of suicide, but he indicated 
that he would never act on these thoughts because he loves 
his family).  A VA treatment report, dated in June 2008, 
reveals frequent intrusive memories, depressed and anxious 
mood, a recent panic attack, sleep impairment, and social 
isolation.  The report of the July 2006 VA PTSD examination 
also demonstrates memory impairment, depressed or anxious 
mood, and panic attacks (once or twice a month).  

In addition to the foregoing, the Board finds the Veteran has 
exhibited other PTSD symptoms that, when viewed in totality, 
show a disability picture more nearly approximated by a 50 
percent initial evaluation throughout the rating period on 
appeal.  Among others, these symptoms include nightmares, 
intrusive memories, flashbacks, avoidance of reminders of 
trauma, and estrangement from others.  In finding that the 
next-higher 50 percent initial evaluation appropriately 
reflects the severity of the Veteran's PTSD, the Board 
acknowledges that there is no showing of impairment thought 
process or judgment.  See, e.g., Report of VA examination, 
dated in July 2006 (noting that the Veteran's thought process 
was goal-directed and thought content was without audio or 
visual hallucinations).  However, as stated in 38 C.F.R. 
§ 4.21, it is not expected that every single symptom within a 
set of diagnostic criteria be exhibited.  

In sum, when viewing the remaining evidence of record in 
conjunction with the Veteran's GAF scores, the Board finds 
that the Veteran's overall disability picture is more nearly 
approximated by the next-higher 50 percent initial evaluation 
reflecting occupational and social impairment with reduced 
reliability and productivity.  

The Board has also considered whether an initial rating in 
excess of 50 percent is warranted.  The Board does not find 
the evidence to show a disability picture consistent with the 
next-higher 70 percent initial rating.  A 70 percent rating 
under Diagnostic Code 9411 is warranted when the evidence 
shows occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
occupation and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, or 
mood.  

In finding that the Veteran's overall disability picture is 
not more nearly approximated by a 70 percent evaluation, the 
Board observes the record does not reflect that the Veteran 
has had problems with obsessional rituals which interfere 
with his routine activities.  See, e.g., Report of July 2006 
VA examination (noting no obsessive or ritualistic behavior).  
The report of VA PTSD examination in July 2006 further 
reflects that the Veteran was oriented (x3) and cooperative.  
While the Veteran's speech was noted as significantly 
circumstantial and tangential (albeit normal and clear), the 
evidence has not shown it to be intermittently illogical, 
obscure, or irrelevant.  Id.  The record also does not 
reflect neglect of personal hygiene.  Id.  Further, the Board 
acknowledges that the Veteran, as noted above, admits passive 
thoughts of suicide.  However, the Veteran has indicated that 
he would not act on his suicidal thoughts because of his love 
for his family.  See, e.g., VA treatment report, dated in 
March 2008.  Even so, the evidence, overall, does not reflect 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood as to warrant the next-higher 70 percent 
rating under Diagnostic Code 9411.  The Board acknowledges 
that the record contains clinical impressions indicating that 
the Veteran's PTSD is severe.  See, e.g., VA treatment 
report, dated in October 2007.  However, when viewing the 
overall evidence, the Board finds that this characterization 
of the level of severity of his PTSD is not dispositive of a 
higher rating.  Indeed, VA treatment reports, dated in August 
2008 and September 2008, indicate that the Veteran has been 
able to discuss triggers to his PTSD and coping strategies 
for such.  The Board also acknowledges that the record has 
demonstrated that the Veteran has occupational and social 
impairment with reduced reliability and productivity.  
However, the objective evidence of record does not show that 
the Veteran is deficient in these areas as it was noted in 
the July 2006 VA examination report that the Veteran noted 
that his marriage was "going well, overall," he maintains 
good relationships with his stepsons and adopted daughter, 
and occasionally goes turkey hunting with a friend.  A VA 
treatment report, dated in October 2007, also notes that the 
Veteran has had good times with his grandson.  The Board 
finds that the Veteran's social impairment and his inability 
to establish and maintain effective relationships have 
already been contemplated in the 50 percent initial rating 
granted in this decision.  Additionally, the Veteran's GAF 
scores indicating moderate to serious occupational and social 
functioning have been contemplated by the 50 percent initial 
rating.

In conclusion, the evidence of record reveals symptomatology 
which, on the whole, supports the next-higher 50 percent 
initial evaluation, but no more, under Diagnostic Code 9411, 
over the entire rating period on appeal.  The Board also has 
considered whether the Veteran's rating should be "staged."  
The record, however, does not support assigning different 
percentage disability ratings during the relevant period in 
question because the evidence has shown his disability is 
most nearly approximated by a 50 percent initial evaluation.  
Fenderson, 12 Vet. App. at 125-26.  The Board notes that in 
reaching this conclusion, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, the schedular 
evaluation in this case is not inadequate.  A rating in 
excess of 50 percent is provided for certain manifestations 
of PTSD, but the overall evidence reflects that those 
manifestations are not present in this appeal.  Moreover, 
there is no evidence of an exceptional disability picture.  
The record does not reveal hospitalizations for his service-
connected PTSD.  Regarding employment, the report of the July 
2006 VA PTSD examination shows that the Veteran has been 
retired since 2001.  The Board acknowledges that while some 
of the Veteran's GAF scores indicate serious occupational 
impairment, the record does not reflect marked interference 
with employment due to service-connected PTSD.  The Board 
finds that his level of impairment is contemplated by his 
current initial disability evaluation.  There is no evidence 
to demonstrate that the application of the regular schedular 
standards is impractical.  Based on the foregoing, the Board 
finds that referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R.  
§ 3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial evaluation of 50 percent, but no 
more, for PTSD, is granted, subject to the applicable law 
governing the award of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


